DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (USPUB 2010/0156175).

As to Claim 1, Wei discloses a battery management system configured to electrically couple to a battery, the battery management system comprising: a boost converter comprising a plurality of switches arranged to provide a boosted output voltage at an output of the boost converter from a source voltage of the battery; and a bypass switch coupled between the battery and the output; wherein: the battery management system is operable in a plurality of modes comprising a bypass mode wherein the source voltage is bypassed to the output; and when the battery management system is in the bypass mode, at least one switch of the plurality of switches is enabled to increase a conductance between the battery and the output (Figure 2, Paragraph 18-21).



As to Claim 3, Wei discloses the battery management system of claim 2, wherein each boost converter phase of the plurality of boost converter phases comprises an inductor, a charge switch, and a rectification switch (Figure 2, Element 166).

As to Claim 8, Wei discloses a battery management circuit for a battery-powered mobile device, the battery management circuit comprising voltage monitoring circuitry and a multi-phase inductive boost converter having at least three boost converter phases, and configured to: compare a battery voltage of the battery-powered mobile device to a minimum threshold voltage; enable the boost converter to provide a boosted output voltage at an output of the boost converter from a source voltage of the battery if the battery voltage is below the minimum threshold voltage; and bypass the battery voltage to the output of the boost converter if the battery voltage is above the minimum threshold voltage (Figure 2, Paragraph 18-21).

As to Claim 9, Wei discloses the battery management circuit of claim 8, further comprising measurement circuitry configured to monitor current flow through the battery management circuit (Paragraph 21).



As to Claim 11, Wei discloses a method comprising: in a battery management system configured to electrically couple to a battery and comprising a boost converter having a plurality of switches arranged to provide a boosted output voltage at an output of the boost converter from a source voltage of the battery, operating a battery management system in a plurality of modes comprising a bypass mode wherein the source voltage is bypassed to the output via a bypass switch coupled between the battery and the output; and when the battery management system is in the bypass mode, enabling at least one switch of the plurality of switches to increase a conductance between the battery and the output (Figure 2, Paragraph 18-21).

As to Claim 12, Wei discloses the method of claim 11, wherein the boost converter comprises a plurality of boost converter phases (Paragraph 19-21).

As to Claim 13, Wei discloses the method of claim 12, wherein each boost converter phase of the plurality of boost converter phases comprises an inductor, a charge switch, and a rectification switch (Figure 2, Element 166).



As to Claim 19, Wei discloses the method circuit of claim 18, further comprising monitoring current flow through the battery management circuit with measurement circuitry (Paragraph 21).

As to Claim 20, Wei discloses the method circuit of claim 19, wherein the minimum threshold voltage is a function of a monitored current level (Paragraph 17 and 21).


Allowable Subject Matter
Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859